PER CURIAM: *
Court-appointed counsel for Gerónimo Lipit has moved for leave to withdraw and *725has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the brief filed by counsel, Lipit’s response, and the record discloses no non-frivolous issue for appeal. The motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *725published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.